Appeal from a judgment of the County Court of Chemung County (Hayden, J.), entered March 20, 2006, which denied defendant’s motion for resentencing pursuant to the Drug Law Reform Act of 2005.
In 2000, defendant pleaded guilty to one count of criminal sale of a controlled substance in the second degree—a class A-II felony—and was sentenced to eight years to life in prison. He subsequently applied for resentencing pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643 [eff Oct. 29, 2005]). Finding defendant to be ineligible for resentencing, County Court denied his application. Defendant appeals and we affirm.
“[I]n order to qualify for resentencing under the [Drug Law Reform Act of 2005], a class A-II felony drug offender must not be eligible for parole within three years” (People v Thomas, 35 AD3d 895, 896 [2006]). Inasmuch as defendant will be eligible for parole in February 2008, County Court correctly determined that defendant was ineligible for resentencing.
Cardona, P.J., Mercure, Crew III, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.